Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTRODE MATERIAL FOR LITHIUM ION SECONDARY BATTERY, ELECTRODE FOR LITHIUM ION SECONDARY BATTERY, AND LITHIUM ION SECONDARY BATTERY

Examiner: Adam Arciero	S.N. 16/354,969	Art Unit: 1727	August 27, 2021

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2021  has been entered.  Claims 1-20 are currently pending.  Claim 1 and 20 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
Claims 1-20 recite an intended use for an electrode material and an electrode in the preamble.  The courts have held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").  See MPEP 2111.02.

Claim Rejections - 35 USC § 112
The claim rejection under 35 USC 112(a) on claims 1-19 are withdrawn because Applicant has amended claim 1.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Yamazaki et al. and Nuspl et al. on claims 1, 4-7, 10-15, 17 and 20 are withdrawn because Applicant’s response is persuasive.

The claim rejections under 35 USC 103(a) as being unpatentable over Yamazaki et al., Nuspl et al. and Kitagawa ’780 on claims 2 and 16 are withdrawn because Applicant’s response is persuasive.

The claim rejections under 35 USC 103(a) as being unpatentable over Yamazaki et al., Nuspl et al. and Kitagawa ’063 on claims 3 and 18-19 are withdrawn because Applicant’s response is persuasive.

The claim rejections under 35 USC 103(a) as being unpatentable over Yamazaki et al., Nuspl et al. and Yasumiishi on claims 8-9 are withdrawn because Applicant’s response is persuasive.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 24, 2021, with respect to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Yamazaki et al., Nuspl et al., Kitagawa ‘780 and ‘063, and Yasumiishi, do not specifically disclose, teach, or fairly suggest the claimed electrode material wherein the carbonaceous film present on the surfaces of the primary particles comprises the claimed O/I ratio.  In light of Applicant’s response the rejections have been overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727